          Writer’s Direct Dial: +1 212 225 2609
                E-Mail: vhou@cgsh.com




MEMO ENDORSED                                                 January 22, 2020

 BY ECF                                                               USDC SDNY
                                                                      DOCUMENT
 Hon. Valerie E. Caproni                                              ELECTRONICALLY FILED
 United States District Court                                         DOC #:
 Southern District of New York                                        DATE FILED: 1/22/2020
 40 Foley Square
 New York, New York 10007


                  Re: United States v. Williams, No. 1:16-cr-00599-VEC-1

 Dear Judge Caproni:

         I am counsel appointed under the Criminal Justice Act for the defendant Mr. Williams in
 the case referenced above. I plan to file a letter today updating your Honor as to the status of my
 client’s case. Since that letter contains private medical information pertaining to my client, I
 hereby request permission to file that letter under seal. In accordance with your Honor’s rules,
 we will also email an unredacted copy of the document to the Court.

                                                      Respectfully submitted,



                                                      Victor L. Hou

                                                                      Application GRANTED. The
 Cc: Sarah Mortazavi, Assistant United States Attorney
                                                                      letter may be filed under seal.
     Noah Joseph
                                                                      SO ORDERED.



                                                                                                        1/22/2020
                                                                      HON. VALERIE CAPRONI
                                                                      UNITED STATES DISTRICT JUDGE
